Case 2:19-cv-00066-JRG Document 485 Filed 08/10/20 Page 1 of 2 PageID #: 39232




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,        §
 ET AL.,                                §
                                        §
 v.                                     §             Case No. 2:19-cv-66- JRG
                                        §
 APPLE, INC.                            §

                       MINUTES FOR JURY TRIAL DAY SIX
               HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  AUGUST 10, 2020

  OPEN: 9:55 a.m.                                               ADJOURN: 5:28 p.m.
 ATTORNEYS FOR PLAINTIFFS:            See attached.

 ATTORNEYS FOR DEFENDANT:             See attached.
 LAW CLERKS:                          Taylor Mauze
                                      Adrienne Dellinger
                                      Taylor Fitzner
                                      Adam Ahnhut
 COURT REPORTER:                      Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                    Jan Lockhart
Case 2:19-cv-00066-JRG Document 485 Filed 08/10/20 Page 2 of 2 PageID #: 39233



 TIME         MINUTES
 9:55 a.m.    Exhibits used prior day read into the record.
 10:01 a.m.   The Court heard argument on Motions for Judgment as a Matter of Law.
              Mr. Wells argued on behalf of Plaintiffs. Mr. Selwyn argued on behalf of
              Defendant. The Court ruled on the Motions as reflected in the record at
              the hearing.
 10:20 a.m.   Informal charge conference to be held at 10:40 a.m. Recess.
 2:07 p.m.    Court reconvened. Formal charge conference. Ms. Glasser argued for
              Plaintiffs. Mr. Selwyn argued on behalf of Defendant.
 2:30 p.m.    Recess.
 2:50 p.m.    Court reconvened. Court gave instructions to members of the trial teams
              and visitors in the gallery.
 2:53 p.m.    Jury returned to the courtroom. The Court gave the Court’s final instructions to the
              Jury.
 3:52 p.m.    Closing argument by Mr. Baxter on behalf of Plaintiffs.
 4:00 p.m.    Closing argument by Mr. Sheasby on behalf of Plaintiffs.
 4:16 p.m.    Closing argument by Mr. Mueller on behalf of Defendant.
 5:01 p.m.    Rebuttal closing argument by Mr. Sheasby on behalf of Plaintiffs.
 5:23 p.m.    Court’s final instructions to the jury.
 5:28 p.m.    Court adjourned. Jury to return at 8:30 a.m. to deliberate.




                                             2
